NO. 12-17-00227-CR
                             IN THE COURT OF APPEALS
               TWELFTH COURT OF APPEALS DISTRICT
                                          TYLER, TEXAS


EX PARTE:                                                §

MICHAEL SAMPSON,                                         §       ORIGINAL PROCEEDING

RELATOR                                                  §

                                      MEMORANDUM OPINION
                                          PER CURIAM
       Relator, Michael Sampson, has filed an application for writ of habeas corpus on grounds
that he is unlawfully incarcerated. He appears to contend that he has been falsely arrested and
imprisoned. He indicates that his criminal case is currently pending in Gregg County, Texas.
According to the application, Relator has also filed a “petition for emergency injunction [and]
judicial review” in federal court.
       The Texas Government Code provides as follows:

       Concurrently with the supreme court, the court of appeals of a court of appeals district in which a
       person is restrained in his liberty, or a justice of the court of appeals, may issue a writ of habeas
       corpus when it appears that the restraint of liberty is by virtue of an order, process, or commitment
       issued by a court or judge because of the violation of an order, judgment, or decree previously
       made, rendered, or entered by the court or judge in a civil case.


TEX. GOV’T CODE ANN. § 22.221(d) (West 2004). Thus, the original jurisdiction of courts of
appeals to issue a writ of habeas corpus is limited to those cases in which a person’s liberty is
restrained because the person has violated an order, judgment, or decree entered in a civil case.
Id. Consequently, courts of appeals do not have original habeas corpus jurisdiction in criminal
law matters.    In re Ayers, 515 S.W.3d 356 (Tex. App.—Houston [14th Dist.] 2016, orig.
proceeding). Because Relator seeks habeas relief in a criminal proceeding, we are without
jurisdiction to consider his application. Accordingly, we dismiss his application for want of
jurisdiction. See In re Baugh, No. 12-09-00122-CR, 2009 WL 1687630 (Tex. App.—Tyler
June 17, 2009, orig. proceeding) (mem. op., not designated for publication).
Opinion delivered July 31, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                              (DO NOT PUBLISH)




                                                          2
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                             JULY 31, 2017

                                        NO. 12-17-00227-CR



                                      MICHAEL SAMPSON,
                                           Relator
                                             V.

                               HON. DAVID SCOTT BRABHAM,
                                        Respondent


                                       ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the application for writ of habeas corpus filed
by Michael Sampson; who is the relator in Cause No. 46,066A, pending on the docket of the
188th Judicial District Court of Gregg County, Texas. Said application for writ of habeas corpus
having been filed herein on July 21, 2017, and the same having been duly considered, because it
is the opinion of this Court that it lacks jurisdiction, it is therefore CONSIDERED, ADJUDGED
and ORDERED that the said application for writ of habeas corpus be, and the same is, hereby
dismissed for want of jurisdiction.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.


                                                     3